DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the originally filed application submitted on 10/30/2018.  Claims 1-22 are pending in the case. Claims 1, 10, 11, and 20 are independent claims.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Michael E. Carmen (Registration No. 43,533) on Februrary 28, 2022.
The application claims have been amended as follows.
Please amend the following Claims 21 and 22 as follows:

21. (Currently Amended) A computer program product tangibly stored in a non-transitory, computer-readable storage medium and including machine executable instructions, the machine executable instructions, when executed by a device, causing the device to carry out the method of claim 1.  

22. (Currently Amended) A computer program product tangibly stored in a non-transitory, computer-readable storage medium and including machine .  

Allowable Subject Matter
Claims 1-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

As to independent Claims 1, 10, 11, and 20, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1. A method for managing a storage system, comprising: 
in response to receiving a command to recover a storage system, reading first configuration information from a first disk of the storage system to be recovered, the first configuration information indicating a first disk array group to which the first disk belongs; 
recovering the first disk array group based at least on the first configuration information; 
in response to the first disk array group being recovered, reading second configuration information from the first disk array group, the second configuration information indicating a storage resource pool to which the first disk array group belongs; and 
recovering the storage resource pool based at least on the second configuration information.  

10. A method for managing a storage system, comprising: 
in response to creating a storage resource pool in a storage system, recording third configuration information in the storage resource pool, the third configuration information indicating a user storage object created on the storage resource pool, the storage resource pool including at least a disk array group, and the disk array group including at least one disk;  
recording second configuration information in the disk array group, the second configuration information indicating the storage resource pool including the disk array group and another disk array group included in the storage resource pool; 
recording first configuration information in the at least one disk, the first configuration information indicating the disk array group including the at least one disk; and  
in response to receiving an indication of configuration update in the storage system, updating at least one of the first, second and third configuration information.  

11. A device for managing a storage system, comprising: 
at least one processing unit;  
at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when 
in response to receiving a command to recover a storage system, reading first configuration information from a first disk of the storage system to be recovered, the first configuration information indicating a first disk array group to which the first disk belongs;   
recovering the first disk array group based at least on the first configuration information; 
in response to the first disk array group being recovered, reading second configuration information from the first disk array group, the second configuration information indicating a storage resource pool to which the first disk array group belongs; and 
recovering the storage resource pool based at least on the second configuration information. 

20.  A device for managing a storage system, comprising: 
at least one processing unit; 
at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts including: 
in response to creating a storage resource pool in a storage system, recording third configuration information in the storage resource pool, the third 
recording second configuration information in the disk array group, the second configuration information indicating the storage resource pool including the disk array group and another disk array group included in the storage resource pool; 
recording first configuration information in the at least one disk, the first configuration information indicating the disk array group including the at least one disk; and 
in response to receiving an indication of configuration update in the storage system, updating at least one of the first, second and third configuration information. 

The elements of independent Claims 1, 10, 11, and 20 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record in Form PTO-892 and not relied upon is considered pertinent to Applicants’ disclosure.  
Koshiyama et al. (U.S. Publn. No. 2011/0087929 A1) teaches first information processing apparatus of multiple information processing apparatuses includes a second configuration information storage section storing second configuration information; a first configuration information modification section modifying first configuration information in the storage apparatus; a notification section notifying, a second information processing apparatus, of modified part information indicating a modified part in the first configuration information; a modified part information storage section storing the modified part information from the second information processing apparatus; and an updating section updating, before modifying the first configuration information in the storage apparatus, the modified part in the second configuration information indicated by the modified part information stored in the modified part information storage section, based on the first configuration information.

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        



/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114